Jamie M. Evans, OSB 117604
Attorney for Plaintiff
Evans & Evans, PC
610 SW Broadway, Suite 405, P01tland, OR 97205
Ph.: 503-200-2723; Fax: 503-200-270 l
Jamie@evans-evans.com


                         IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                                   )
                                                   )
                                                   )
  CATHERINE EVANS,                                 )
                                                   )   Case No. 3:17-cv-01585-JR
                Plaintiff,                         )
                                                   )   ORDER FOR ATTORNEY FEES
        v.                                         )   UNDER THE EQUAL ACCESS TO
                                                   )   JUSTICE ACT
 ACTING COlv!MISISONER OF SOCIAL                   )
 SECURITY.                                         )
                                                   )
                Defendant.                         )
                                                   )
                                                   )


        It is hereby ORDERED that attorney fees in the amount of$10,655.43 shall be awarded

to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

        The parties agree that attorney fees in the amount of$10,655.43 will be paid to Plaintiff's

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in As/rue v.

RatlijJ; 560 U.S. 586 (20 I 0).

        If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney,

Jamie Evans: 610 SW Broadway, Suite 405, Portland, OR97205. If Plaintiff has a debt, then

the check for any remaining funds after offset of the debt shall be made out to Plaintiff and


                                                                                JAMIE EVANS
EXHIBIT C (PROPOSED ORDER)-PLAINTIFF'S UNOPPOSED                               Evans & Evans, PC
APPLICATION FOR ATTORL"IEY FEES UNDER                                     610 SW Broadway, Suite 405
THE EQUAL ACCESS TO WSTICE ACT - l                                             Portland, OR 97205
                                                                        Ph. 503-200-2723/F.503-200-270!
mailed to Plaintiffs attorney's office at the address stated above.

       IT IS SO ORDERED.

       DATED this ~ a y of January, 2019.


                                                           · trate Judge Jolie A. Russo


       Proposed Order Submitted:      January 7, 2019

        Isl Jamie M. Evans
       Jamie M. Evans, OSB # 117064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 503-200-2701
       Jamie@evans-evans.com




                                                                              JAMIE EVANS
EXHIBIT C (PROPCJSED ORDER}-PLAINTIFF'S UNOPPOSED                            Evans & Evans, PC
APPLICATION FOR ATTORNEY FEES UNDER                                     610 SW Broadway, Suite 405
THE EQUAL ACCESS TO WSTICE ACT - 2                                           Portland, OR 97205
                                                                      Ph. 503-200-2723/F.503-200-2701
